494 F.2d 691
Sandra Lee BECKER, etc., et al., Plaintiffs, Richard GuySteffel, Plaintiff-Appellant,v.John R. THOMPSON, etc., et al., Defendants-Appellees.
No. 71-1856.
United States Court of Appeals, Fifth Circuit.
May 28, 1974.

Appeal from the United States District Court for the Northern District of Georgia; Albert J. Henderson, Jr., Judge.
Howard Moore, Jr., Peter E. Rindskopf, William H. Traylor, Emory University School of Law, John R. Myer, Atlanta, Ga., for plaintiff-appellant.
Robert E. Mozley, George P. Dillard, Decatur, Ga., Dock H. Davis, Atlanta, Ga., for defendants-appellees.
Before TUTTLE, GEWIN and DYER, Circuit Judges.
PER CURIAM:


1
In accordance with the mandate of the Supreme Court of the United States, 94 S. Ct. 1209, 39 L. Ed. 2d 505, which reversed 5 Cir., 459 F.2d 919, 463 F.2d 1338, the judgment of the district court, 334 F. Supp. 1386, is reversed and the cause is remanded for further proceedings in conformity with the opinion of the Supreme Court.